DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  September 28, 2022 and November 21, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has been amended to require “an adjusting step that selects for removal a waste generated from the coating film removing step or another waste generated from the coating film removing step and the rust removing step depending on whether the adjusting step has adjusted of the waste....and the another waste ...wherein general waste is based on at least a predetermined elution amount of harmful material therein”. As a first matter, the amendment treats the term “the adjusting step” as though it were a tangible object or structure. The term “adjusting step” however is presented as an act of the method. It then becomes unclear whether the terms “adjusted at least one of the waste ...” “and the another waste” are substeps of the method, optional/contingent substeps of the method, or results of the operation of the ambiguous “the adjusting step”. The Examiner notes that as claimed, “the adjusting step” does describe what is adjusted, only that an adjustment occurs and results in a selection as recited, rendering indefinite the metes and bounds of the claim. As a second matter, it is unclear whether the recitation after “depending on whether” are contingent limitations, optional limitations or required limitations. 

Claim 2 is objected to because of the following informalities:  the claim recites “based on harmful material the harmful material being”. There appears to be a missing comma between “harmful material” and “the harmful material being”. The Examiner notes that the previous presentation of claim 2 had the comma between the above phrases.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 – 5, the claims have been recited to require that the general waste is “further based on at least a predetermined elution amount of harmful material therein”.  In their response filed on September 28, 2022, Applicant cited paragraph [0024] of the originally filed specification for support for the amendment. While there appears to be reasonably conveyance for classifying general waste based on the content rates of harmful materials and the classification based on predetermined elution amounts, there is no express recitation that the classification is “at least” the predetermined elution amount. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). By basing “general waste” on “at least a predetermined elution”, the claim includes for classification of general waste other factors in addition to the predetermined elution.  All recitations of general waste in the originally filed disclosure intimately tie the classification of “general waste” to amounts of harmful materials present in a given extant coating or given waste generated from removal of the coating and its substrate (Paragraphs [0012], [0014], [0024], [0027] “referencing content rate” i.e. amount, [0041]). There does not appear to be any suggestion within the originally filed disclosure of other factors, generic or specific, that would be considered alongside the amount/elution/content rate of harmful materials, introducing new matter.  Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed. 
	
Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto JP 2000343434 A (of record, machine translation provided, hereafter “Matsumoto”) in view of Bachmann EP1609540A2 (machine translation provided, hereafter “Bachmann”), Shimizu JP 2009166207A (hereafter “Shimizu”), Harmon. “Sandblast & Abrasive Blast Media Disposal – A complete guide” (2017). Retrieved from https://pittsburghsprayequip.com (hereafter “Harmon”) and Department of Defense [Kevin B. Schneider]. Japan Environmental Governing Standards (December 2020). Originated from https://www.usfj.mil, Retrieved archived version from https://web.archive.org/ (hereafter “Schneider”) .
Regarding claims 1 and 5; Matsumoto is directed to blasting methods for surface treatments of various building structures such as those of concrete or metal plates ([0001]). Matsumoto discloses that various methods can perform both the task of removing already-existing paints as well as extant rust on walls ([0002]): dry blasting with high pressure air, and wet blasting methods, among others ([0003]).  Matsumoto discloses that wet blast methods allow for removal of material with little dust generation and that the effluent of the wet blast method is collected for treatment ([0005]). Matsumoto also discloses that dry blasting methods require collection of silica sand by e.g. washing with water or by suction [also implying co-collection of waste from dry and wet blasting methods] ([0004]).   Matsumoto also discloses that the media used can instead be baking soda (i.e sodium bicarbonate) ([0015]) which can be pushed by high pressure air [dry] or high pressure water [wet] ([0014]).
Matsumoto does not expressly teach performing a wet blast method and then subsequently using the dry blast method to remove return rust generated after the coating film removing step. Matsumoto also does not expressly teach an adjusting step which selects for removal a waste generated from the coating film removing step or another waste generated from the coating film removing step and the rust removing step depending on whether there is an adjustment of a recited waste to a general waste, wherein the general waste is based on at least a predetermined elution amount.  
With regards to the act of performing a wet blast method and then subsequently using the dry blast method to remove return rust generated after the coating film removing step:
Bachmann is directed to pipe cleaning and pipe renovation methods to free pipes from rust and deposits as coating cleaned inner surfaces of pipes with a plastic [repainting operation] ([0001]).  Bachmann discloses that rust and deposits can be removed with either of dry or wet abrasive media ([0002]) and that dry or wet processes are chosen depending on the nature of the original rust and deposits in the line that require cleaning ([0008]). However, in the case where wet blasting media is chosen to remove the original rust and deposits, Bachmann states that it is advantageous to dry-abrade [blast] after wet abrading in order to remove any rust film that is created from the abrasion with wet blasting media ([0012] – [0013], [0057]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matsumoto by performing the wet blast method first followed by the dry blast method because a.) Matsumoto and Bachmann disclose that both methods are effective at removing debris and rust, and b.) Bachmann further teaches that performing dry blasting after wet blasting helps remove rust formed from the wet blasting method [return rust].
With regards to an adjusting step which selects for removal a waste generated from the coating film removing step or another waste generated from the coating film removing step and the rust removing step:
Matsumoto does disclose in one embodiment where peeling and stain of the coating film surface, as well as another embodiment where rust is removed ([0029] – [0030]). Furthermore, Matsumoto discloses that it may be possible to eliminate secondary treatment such as collecting by vacuum or collecting water at a sink [removal of a waste generated from blasting], and that a flush of water [containing particles] may be only required ([0031]). The possibility is implied to depend on what is intended to be removed.
Furthermore, Bachmann discloses, in the embodiment for wet abrasive cleaning of a pipeline followed by dry blasting, that a water-air mixture is blown into the pipeline  after wet abrasive cleaning [collection of a waste after wet blasting] ([0026] and that dry blasting commences with a vacuum attached to the other end of the pipeline [including necessarily a step of collecting dry blasting waste in the context of pipeline cleaning] ([0028]). 
Based on Matsumoto’s and Bachmann’s disclosure, both embodiments where a single waste is collected [flushing with water] or two or more wastes are collected [with secondary treatments such as collection by vacuum] are disclosed with the results of the collection leading to predictable results. The difference in the adjusting step is therefore a selection between collecting waste in a single step or collecting waste as a series of substeps.  A prima facie case of obviousness therefore exists for the inclusion of an adjusting step that merely selects between the splitting of one step into two where the collection of waste in both steps are substantially equivalent in terms of function, manner and result, depending on the surface being treated as taught by Matsumoto and Bachmann.  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin 128 USPQ 159 (PO BdPatApp 1959). 
With regards to the dependency of on whether there is an adjustment of a recited waste to a general waste, wherein the general waste is based on at least a predetermined elution amount:
In analogous art, Shimizu is directed to inter alia methods for operating blasting apparatus for removing coating films on wall surfaces of nuclear power plant facilities ([0001]). Shimizu discloses that both dry blasting and wet blasting may be used for removing base material in such situations, but that such wall surfaces may contain radioactive material [harmful material] ([0002], [0005] – [0008] ). Shimizu discloses a blasting apparatus that contains either/both a compressed air supply unit, a liquid supply unit and a control unit that determines [adjusts] the supply amount of compressed air or liquid supply based on the amount of detected dust present from blasting within target rooms ([0010], [0014], [0020]). Shimizu also discloses that calcium carbonate [i.e. baking soda] is a preferred medium ([0022]).  The resultant mixed medium in the case of using media with water contains radioactive contaminants ([0040]).
Shimizu finally discloses that dust is generated from projection of abrasive material that interact with wall structures ([0008], [0012],[0019]). Furthermore, Shimizu discloses that recovered blasting medium would contain radioactive contaminants and that such contaminants should be stored and handled. Shimizu therefore reasonably suggests providing enough blasting medium to safely handle radioactive contaminants while maintaining a safe working environment with minimal dust [amount of first/second/third wastes to become general waste].
Similarly, Harmon – directed to disposal of abrasive media and sandblast media – discloses that sandblast media disposal is subject to pertinent regulation for disposal (page 1). Harmon further discloses that sandblasting/media blasting surfaces introduces any contaminants from coatings, like lead, into the air and into the abrasive blast media.  For blast media to be considered non hazardous, a toxicity characteristic leaching procedure [determines an elution amount] is performed to determine if any hazardous materials are present in the spent abrasive blast media. Having an abrasive that is not considered hazardous may be disposed of in a sanitary landfill [general waste depository] (page 2).  Harmon further discloses that failing to consider hazardous contaminants/materials in disposal materials may lead to legal problems (bottom page 1 – top page 2).
Schneider is directed to governing standards for environmental compliance for installations in Japan (page i), including e.g. standards on the removal of lead-based paint (page 113). Schneider discloses that landfills may only have compounds having a threshold leachate limit; among other harmful compounds, Schneider discloses that the disposable standard of lead and its compounds in landfills in Japan is 0.3 mg/L of leachate [elution amount] (page 324). Schneider further discloses that solid wastes are considered toxic if leachate extracts have a concentration [elution] greater than or equal to standard values (page 346). For lead, the allowable concentration in sludge or general waste treated material is 0.3 mg/L (page 349, 385). Hazardous waste is required to be segregated separately (page 314) and in a manner that does not threaten human health or the environment (page 330), such by additional treatment and/or recycling (page 53, 337, 342).
Therefore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matsumoto in view of Bachmann to apply amounts of abrasive wet and dry materials in an adjusted manner to allow wastes generated from removing paints and rust, or their combination, to be safe under a predetermined elution amount [a form of general waste] because Shimizu suggests that adjusting amounts as necessary would enhance workability in blasting applications as well as maximize safety, and provides a reasonable expectation of success in being able to adjust such amounts; Harmon teaches that coatings may have such hazardous materials, including lead, and motivates one of ordinary skill in the art to test for an elution amount of a hazardous material to determine whether abrasive media waste can be disposed in a landfill or as hazardous waste, and Schneider suggests that categorization as hazardous waste based on elution amounts would require further treatment steps that would require additional time and resources.
Regarding claims 2 – 4, Matsumoto in view of Bachmann discloses and renders obvious, mutatis mutandis, the steps and elements shared between claim 1 and claims 2 – 4.
Matsumoto in view of Bachmann does not expressly teach that the amount of abrasive material used in the wet or dry blast method are adjusted based on harmful material included in the already-existing coating film of the work object in the coating film removing step and/or the rust removing step and further based on at least a predetermined elution amount of harmful material therein.
The facts of Shimizu, Harmon and Schneider discussed above with respect to claim 1 also apply for claims 2 – 4.
Therefore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matsumoto in view of Bachmann to apply amounts of abrasive wet and dry materials in an adjusted manner to allow wastes generated from removing paints and rust, or their combination, to be rendered safe under a predetermined elution amount [a form of general waste] because Shimizu suggests that adjusting amounts as necessary would enhance workability in blasting applications as well as to maximize safety, and provides a reasonable expectation of success in being able to adjust such amounts; Harmon teaches that coatings may have such hazardous materials, including lead, and motivates one of ordinary skill in the art to test for an elution amount of a hazardous material to determine whether abrasive media waste can be disposed in a landfill or as hazardous waste, Harmon teaches that legal liability is associated with hazardous materials and Schneider suggests that categorization as hazardous waste based on elution amounts would require further treatment steps that would require additional time and resources.

Response to Arguments
Applicant’s arguments, filed September 28, 2022, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harmon and Schneider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717